NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-50208

                Plaintiff-Appellee,             D.C. No. 3:17-cr-02726-LAB-1

 v.
                                                MEMORANDUM*
JAIME IVAN MENDEZ-MACIEL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Jaime Ivan Mendez-Maciel appeals from the district court’s judgment and

challenges the 151-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute methamphetamine and cocaine, in violation of 21

U.S.C. §§ 841(a)(1) and 846. We have jurisdiction under 28 U.S.C. § 1291, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Mendez-Maciel challenges the district court’s denial of his request for a

second continuance of the sentencing hearing. Contrary to Mendez-Maciel’s

contention, remand is required only where prejudice resulting from the denial of

the continuance is established. See United States v. Wilkes, 662 F.3d 524, 543 (9th

Cir. 2011). Because Mendez-Maciel has not demonstrated that he was prejudiced

by the denial of a second continuance, he has not shown that the district court

abused its discretion or violated his rights under the Fifth and Sixth Amendments.

See id. The record reflects that the district court allowed Mendez-Maciel to

present his arguments at the sentencing hearing and it considered the relevant 18

U.S.C. § 3553(a) sentencing factors. Mendez-Maciel has not identified what

information he would have provided the court that might have convinced it to

impose a lower sentence had he been granted a second continuance. Finally, the

significantly below-Guidelines sentence, which comported with the terms of

Mendez-Maciel’s plea agreement, is substantively reasonable in light of the section

3553(a) factors and the totality of the circumstances. See Gall v. United States,

552 U.S. 38, 51 (2007).

      AFFIRMED.

                                         2                                     18-50208